UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06325 Dreyfus MidCap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/2016 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Midcap Index Fund, Inc. January 31, 2016 (Unaudited) Common Stocks98.6% Shares Value ($) Automobiles & Components.6% Dana Holding 309,547 3,680,514 Gentex 595,742 8,155,708 Thor Industries 92,216 4,834,885 Banks6.0% Associated Banc-Corp 303,295 5,322,827 BancorpSouth 169,864 3,546,760 Bank of Hawaii 88,080 5,278,634 Bank of the Ozarks 166,324 7,374,806 Cathay General Bancorp 152,294 4,264,232 Commerce Bancshares 168,743 a 6,940,400 Cullen/Frost Bankers 110,483 a 5,287,716 East West Bancorp 292,459 9,481,521 First Horizon National 481,921 6,134,854 First Niagara Financial Group 713,818 6,988,278 FirstMerit 334,129 6,475,420 Fulton Financial 354,843 4,559,733 Hancock Holding 156,876 3,758,749 International Bancshares 114,523 2,655,788 New York Community Bancorp 979,759 15,166,669 PacWest Bancorp 230,817 8,473,292 Prosperity Bancshares 133,738 5,670,491 Signature Bank 101,662 b 14,165,583 SVB Financial Group 104,672 b 10,605,367 Synovus Financial 266,905 8,148,610 TCF Financial 349,041 4,191,982 Trustmark 139,820 3,025,705 Umpqua Holdings 443,404 6,420,490 Valley National Bancorp 452,035 3,977,908 Washington Federal 188,238 4,018,881 Webster Financial 184,634 6,124,310 Capital Goods10.1% A.O. Smith 152,778 10,671,543 Acuity Brands 89,117 18,039,954 AECOM 309,357 b 8,488,756 AGCO 148,146 a 7,225,080 B/E Aerospace 213,505 8,636,277 Carlisle 132,109 11,054,881 CLARCOR 100,811 4,724,003 Crane 100,578 4,803,605 Curtiss-Wright 88,051 6,075,519 Donaldson 250,381 7,055,737 Esterline Technologies 59,770 b 4,704,497 Fortune Brands Home & Security 325,185 a 15,800,739 GATX 84,800 3,475,104 Graco 113,366 8,239,441 Granite Construction 78,326 3,025,733 Hubbell 110,104 9,956,705 Huntington Ingalls Industries 95,403 12,200,136 IDEX 155,470 11,273,130 ITT 180,323 5,851,481 Joy Global 195,939 a 1,953,512 KBR 291,524 4,157,132 Kennametal 163,316 2,890,693 KLX 109,150 a,b 3,190,455 Lennox International 81,846 9,806,788 Lincoln Electric Holdings 133,867 7,127,079 MSC Industrial Direct, Cl. A 97,617 6,326,558 Nordson 108,062 6,530,187 NOW 214,223 a,b 2,904,864 Orbital ATK 120,008 10,828,322 Oshkosh 153,068 a 5,040,529 Regal Beloit 90,179 5,068,962 Teledyne Technologies 72,006 b 5,850,488 Terex 219,823 4,924,035 Timken 144,672 3,841,042 Toro 111,998 8,346,091 Trinity Industries 307,653 6,589,927 Triumph Group 99,345 2,533,298 Valmont Industries 47,199 5,030,941 Wabtec 195,894 12,527,421 Watsco 51,841 6,024,443 Woodward 115,701 5,344,229 Commercial & Professional Services2.5% CEB 67,573 3,985,456 Clean Harbors 107,696 b 4,772,010 Copart 204,876 b 6,865,395 Deluxe 99,355 5,553,944 FTI Consulting 85,501 b 2,897,629 Herman Miller 121,077 3,101,993 HNI 88,493 3,010,532 Manpowergroup 149,559 11,418,830 MSA Safety 63,211 2,705,431 R.R. Donnelley & Sons 420,705 a 5,877,249 Rollins 189,947 5,233,040 Waste Connections 248,404 14,896,788 Consumer Durables & Apparel4.2% Brunswick 185,509 7,392,534 CalAtlantic Group 155,022 5,036,665 Carter's 105,314 10,238,627 Deckers Outdoor 66,814 b 3,304,620 Fossil Group 85,821 a,b 2,797,765 Jarden 421,283 b 22,349,063 Kate Spade & Company 262,477 b 4,674,715 KB Home 182,398 a 1,980,842 M.D.C. Holdings 77,506 a 1,686,531 NVR 7,439 b 12,281,789 Polaris Industries 123,966 a 9,153,649 Skechers USA, Cl. A 263,568 b 7,429,982 Tempur Sealy International 126,771 b 7,649,362 Toll Brothers 328,167 b 9,063,973 TRI Pointe Group 292,639 b 3,084,415 Tupperware Brands 100,970 a 4,688,037 Vista Outdoor 126,741 6,110,184 Consumer Services3.0% Brinker International 120,139 5,975,714 Buffalo Wild Wings 38,706 a,b 5,894,924 Cheesecake Factory 91,631 4,425,777 Cracker Barrel Old Country Store 48,261 a 6,333,291 DeVry Education Group 114,525 a 2,279,047 Domino's Pizza 110,985 12,644,521 Dunkin' Brands Group 187,861 a 7,394,209 Graham Holdings, Cl. B 9,078 4,400,016 International Speedway, Cl. A 55,501 1,894,804 Jack in the Box 72,234 5,608,248 Panera Bread, Cl. A 48,208 b 9,352,352 Service Corporation International 401,105 9,702,730 Sotheby's 118,408 a 2,781,404 Wendy's 442,301 4,524,739 Diversified Financials3.6% CBOE Holdings 168,166 11,203,219 Eaton Vance 236,441 a 6,776,399 FactSet Research Systems 84,158 12,682,611 Federated Investors, Cl. B 191,207 a 4,835,625 Janus Capital Group 295,587 a 3,721,440 MarketAxess Holdings 76,170 a 8,853,239 MSCI 187,602 12,914,522 Raymond James Financial 258,645 11,331,237 SEI Investments 280,736 11,016,081 SLM 872,883 b 5,586,451 Stifel Financial 140,174 b 4,690,222 Waddell & Reed Financial, Cl. A 167,762 4,603,389 WisdomTree Investments 228,686 a 2,744,232 Energy2.8% California Resources 617,336 882,790 Denbury Resources 708,850 a 1,105,806 Dril-Quip 77,578 b 4,549,174 Energen 158,770 5,599,818 Gulfport Energy 218,524 b 6,457,384 HollyFrontier 371,218 12,981,493 Nabors Industries 583,791 4,296,702 Noble 488,716 a 3,807,098 Oceaneering International 196,934 6,666,216 Oil States International 104,430 b 2,948,059 Patterson-UTI Energy 297,771 a 4,281,947 QEP Resources 325,518 4,173,141 Rowan, Cl. A 252,685 3,196,465 SM Energy 135,128 a 1,889,089 Superior Energy Services 305,338 3,148,035 Western Refining 140,074 a 4,608,435 World Fuel Services 145,128 5,652,736 WPX Energy 470,612 a,b 2,550,717 Food & Staples Retailing.6% Casey's General Stores 79,626 9,614,043 SUPERVALU 539,623 b 2,455,285 United Natural Foods 100,192 b 3,508,724 Food, Beverage & Tobacco2.6% Boston Beer, Cl. A 19,357 a,b 3,469,742 Dean Foods 188,339 a 3,763,013 Flowers Foods 381,661 7,839,317 Hain Celestial Group 210,558 b 7,660,100 Ingredion 145,215 14,626,055 Lancaster Colony 38,947 3,960,131 Post Holdings 124,908 b 7,307,118 Tootsie Roll Industries 36,047 a 1,183,063 TreeHouse Foods 110,309 a,b 8,754,122 WhiteWave Foods 357,713 b 13,503,666 Health Care Equipment & Services7.6% Align Technology 147,718 b 9,770,069 Allscripts Healthcare Solutions 384,305 b 5,295,723 AmSurg 109,383 a,b 8,005,742 Centene 240,841 b 14,946,592 Community Health Systems 238,201 b 5,116,557 Cooper 98,716 12,946,603 Halyard Health 93,211 b 2,311,633 Health Net 157,699 b 10,442,828 Hill-Rom Holdings 114,430 5,593,338 Hologic 501,021 b 17,004,653 IDEXX Laboratories 184,684 a,b 12,953,736 LifePoint Health 87,707 b 6,121,072 LivaNova 87,327 a,b 4,888,565 MEDNAX 190,917 b 13,261,095 Molina Healthcare 83,390 b 4,578,945 Owens & Minor 127,196 a 4,407,341 ResMed 283,253 a 16,060,445 Sirona Dental Systems 113,541 b 12,068,273 STERIS 173,562 a 12,017,433 Teleflex 84,827 a 11,510,176 VCA 163,397 b 8,377,364 WellCare Health Plans 88,816 b 6,748,240 West Pharmaceutical Services 147,296 8,428,277 Household & Personal Products.6% Avon Products 872,106 2,956,439 Edgewell Personal Care 121,593 8,999,098 Energizer Holdings 128,458 4,115,794 Insurance5.7% Alleghany 31,588 b 15,096,537 American Financial Group 146,144 10,373,301 Arthur J. Gallagher & Co. 358,608 13,498,005 Aspen Insurance Holdings 122,584 5,701,382 Brown & Brown 235,264 7,116,736 CNO Financial Group 374,387 6,514,334 Endurance Specialty Holdings 125,297 7,759,643 Everest Re Group 87,042 15,575,295 First American Financial 220,535 7,579,788 Genworth Financial, Cl. A 995,353 b 2,767,081 Kemper 99,495 3,438,547 Mercury General 72,857 a 3,382,751 Old Republic International 496,470 8,976,178 Primerica 96,754 4,354,898 Reinsurance Group of America 133,606 11,253,633 RenaissanceRe Holdings 89,472 10,079,021 StanCorp Financial Group 86,409 9,907,656 The Hanover Insurance Group 87,074 7,095,660 W.R. Berkley 201,267 10,093,540 Materials6.4% Albemarle 227,965 12,000,078 Allegheny Technologies 218,573 a 2,050,215 AptarGroup 127,503 9,294,969 Ashland 127,717 12,102,463 Bemis 195,971 9,381,132 Cabot 127,385 5,138,711 Carpenter Technology 101,933 a 2,829,660 Commercial Metals 235,560 3,278,995 Compass Minerals International 68,074 a 5,095,339 Domtar 127,083 4,098,427 Eagle Materials 100,901 5,402,240 Greif, Cl. A 52,184 1,379,223 Louisiana-Pacific 288,510 a,b 4,535,377 Minerals Technologies 69,523 2,849,748 NewMarket 20,421 7,745,073 Olin 333,087 5,642,494 Packaging Corporation of America 196,191 9,972,389 PolyOne 174,140 4,712,228 Reliance Steel & Aluminum 146,400 8,336,016 Royal Gold 131,974 3,931,505 RPM International 270,349 10,611,198 Scotts Miracle-Gro, Cl. A 91,801 6,304,893 Sensient Technologies 91,965 5,487,552 Silgan Holdings 81,886 4,329,313 Sonoco Products 206,301 8,150,953 Steel Dynamics 494,512 9,074,295 United States Steel 296,814 a 2,077,698 Valspar 148,501 11,632,083 Worthington Industries 91,892 2,810,976 Media1.5% AMC Networks, Cl. A 124,367 a,b 9,052,674 Cable One 9,167 3,941,718 Cinemark Holdings 212,399 6,263,647 DreamWorks Animation SKG, Cl. A 144,207 a,b 3,697,467 John Wiley & Sons, Cl. A 98,476 4,116,297 Live Nation Entertainment 293,296 b 6,657,819 Meredith 75,068 3,176,127 New York Times, Cl. A 248,352 a 3,283,213 Time 219,353 3,290,295 Pharmaceuticals, Biotech & Life Sciences2.2% Akorn 161,359 a,b 4,193,720 Bio-Rad Laboratories, Cl. A 42,278 b 5,395,096 Bio-Techne 74,912 6,194,473 Catalent 196,880 b 4,632,586 Charles River Laboratories International 93,825 b 6,964,630 Mettler-Toledo International 55,682 b 17,420,114 PAREXEL International 108,032 a,b 6,909,727 United Therapeutics 92,638 b 11,411,149 Real Estate10.2% Alexander & Baldwin 94,151 2,852,775 Alexandria Real Estate Equities 147,238 c 11,658,305 American Campus Communities 229,301 c 9,676,502 Camden Property Trust 176,330 c 13,453,979 Care Capital Properties 170,616 c 5,108,243 Communications Sales & Leasing 243,625 4,680,036 Corporate Office Properties Trust 194,416 c 4,335,477 Corrections Corporation of America 236,279 c 6,807,198 Douglas Emmett 284,887 c 8,426,957 Duke Realty 700,691 c 14,104,910 EPR Properties 121,269 c 7,270,077 Equity One 181,454 c 5,029,905 Highwoods Properties 194,793 c 8,237,796 Hospitality Properties Trust 304,841 c 7,191,199 Jones Lang LaSalle 91,434 12,866,592 Kilroy Realty 187,289 c 10,463,836 Lamar Advertising, Cl. A 167,375 9,391,411 LaSalle Hotel Properties 227,822 a,c 5,048,536 Liberty Property Trust 301,774 c 8,848,014 Mack-Cali Realty 183,984 c 3,825,027 Mid-America Apartment Communities 152,975 c 14,352,114 National Retail Properties 277,603 c 11,920,273 Omega Healthcare Investors 334,427 c 10,604,680 Post Properties 109,946 c 6,298,806 Potlatch 81,910 c 2,362,284 Rayonier 249,745 c 5,267,122 Regency Centers 191,155 c 13,837,710 Senior Housing Properties Trust 478,120 c 6,923,178 Sovran Self Storage 77,664 c 8,751,180 Tanger Factory Outlet Centers 190,971 c 6,109,162 Taubman Centers 123,021 c 8,739,412 UDR 533,148 c 18,974,737 Urban Edge Properties 189,800 c 4,612,140 Weingarten Realty Investors 233,040 c 8,130,766 WP GLIMCHER 370,913 3,367,890 Retailing4.0% Aaron's 130,089 2,976,436 Abercrombie & Fitch, Cl. A 136,366 a 3,578,244 American Eagle Outfitters 367,330 a 5,377,711 Ascena Retail Group 341,851 b 2,522,860 Big Lots 102,099 3,959,399 Cabela's 99,527 b 4,187,101 Chico's FAS 279,564 2,904,670 CST Brands 152,480 5,907,075 Dick's Sporting Goods 182,994 7,151,406 Foot Locker 279,295 18,869,170 Guess? 126,891 a 2,352,559 HSN 65,072 3,062,288 J.C. Penney 628,350 a,b 4,561,821 LKQ 621,873 b 17,039,320 Murphy USA 79,190 b 4,581,142 Office Depot 1,004,541 b 5,173,386 Pool 82,554 6,975,813 Rent-A-Center 105,975 1,443,379 Williams-Sonoma 170,531 8,809,631 Semiconductors & Semiconductor Equipment2.2% Advanced Micro Devices 1,298,473 a,b 2,856,641 Atmel 846,046 6,819,131 Cree 207,954 a,b 5,828,951 Cypress Semiconductor 677,969 b 5,328,836 Fairchild Semiconductor International 232,898 b 4,772,080 Integrated Device Technology 295,196 b 7,521,594 Intersil, Cl. A 271,371 3,527,823 Microsemi 224,649 b 7,121,373 Silicon Laboratories 78,413 b 3,575,633 SunEdison 627,111 a,b 1,962,857 Synaptics 73,666 b 5,400,454 Teradyne 416,541 8,093,392 Software & Services9.2% ACI Worldwide 238,874 b 4,275,845 Acxiom 154,742 b 2,893,675 ANSYS 181,202 b 15,980,204 Broadridge Financial Solutions 240,803 12,897,409 Cadence Design Systems 604,249 b 11,819,110 CDK Global 322,156 14,190,972 CommVault Systems 83,970 b 3,150,554 Computer Sciences 283,428 9,089,536 comScore 87,988 b 3,390,178 Convergys 198,696 4,856,130 CoreLogic 180,051 b 6,427,821 DST Systems 65,994 6,956,428 Fair Isaac 62,673 5,989,659 Fortinet 299,247 b 8,420,811 Gartner 167,434 b 14,715,774 Global Payments 262,358 15,466,004 j2 Global 92,756 6,725,738 Jack Henry & Associates 162,284 13,174,215 Leidos Holdings 129,159 a 5,956,813 Manhattan Associates 147,963 b 8,530,067 MAXIMUS 132,561 7,074,781 Mentor Graphics 202,577 3,520,788 NeuStar, Cl. A 109,927 a,b 2,702,006 PTC 230,377 b 6,821,463 Rackspace Hosting 230,925 b 4,666,994 Science Applications International 83,895 3,575,605 SolarWinds 125,664 b 7,533,557 Solera Holdings 135,336 7,343,331 Synopsys 316,555 b 13,580,209 Tyler Technologies 66,243 b 10,404,126 Ultimate Software Group 58,477 b 10,270,316 VeriFone Systems 231,612 b 5,417,405 WEX 77,821 b 5,650,583 Technology Hardware & Equipment5.1% 3D Systems 209,205 a,b 1,675,732 ARRIS International 360,839 b 9,190,569 Arrow Electronics 190,912 b 9,851,059 Avnet 268,315 10,711,135 Belden 84,738 3,620,007 Ciena 257,824 b 4,581,532 Cognex 172,532 5,564,157 Diebold 129,632 3,593,399 FEI 82,130 5,950,318 Ingram Micro, Cl. A 318,200 8,973,240 InterDigital 70,469 3,173,924 IPG Photonics 73,970 a,b 5,978,995 Jabil Circuit 383,521 7,635,903 Keysight Technologies 347,379 b 8,128,669 Knowles 178,791 b 2,431,558 Lexmark International, Cl. A 123,855 3,493,950 National Instruments 202,333 5,766,490 NCR 248,547 b 5,303,993 NetScout Systems 199,373 b 4,296,488 Plantronics 67,113 3,008,676 Polycom 266,075 b 2,711,304 SYNNEX 58,137 4,880,601 Tech Data 70,692 b 4,411,181 Trimble Navigation 509,222 b 9,822,892 Vishay Intertechnology 270,045 3,094,716 Zebra Technologies, Cl. A 105,719 b 6,385,428 Telecommunication Services.2% Telephone & Data Systems 190,855 Transportation2.1% Alaska Air Group 256,697 a 18,071,469 Genesee & Wyoming, Cl. A 114,695 a,b 5,686,578 JetBlue Airways 639,498 b 13,627,702 Kirby 108,957 b 5,518,672 Landstar System 87,231 5,007,932 Old Dominion Freight Line 141,818 b 7,775,881 Werner Enterprises 90,571 2,187,290 Utilities5.6% Alliant Energy 229,996 a 15,027,939 Aqua America 359,795 11,344,336 Atmos Energy 206,055 14,263,127 Black Hills 103,449 5,097,967 Cleco 121,890 6,477,235 Great Plains Energy 314,799 8,776,596 Hawaiian Electric Industries 216,594 6,480,492 IDACORP 101,381 7,055,104 MDU Resources Group 393,096 6,635,460 National Fuel Gas 171,740 a 7,784,974 OGE Energy 407,420 10,686,627 ONE Gas 105,309 5,956,277 PNM Resources 159,610 5,013,350 Questar 354,978 7,238,001 Talen Energy 130,469 b 932,853 UGI 350,216 11,907,344 Vectren 166,521 6,967,239 Westar Energy 287,028 12,502,940 WGL Holdings 100,432 6,707,853 Total Common Stocks (cost $2,115,688,843) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills: 0.19%, 3/17/16 2,175,000 d 2,174,387 0.36%, 6/23/16 115,000 d 114,834 Total Short-Term Investments (cost $2,289,329) Other Investment1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $32,850,146) 32,850,146 e Investment of Cash Collateral for Securities Loaned2.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $79,088,172) 79,088,172 e Total Investments (cost $2,229,916,490) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At January 31, 2016, the value of the fund's securities on loan was $191,621,591 and the value of the collateral held by the fund was $190,745,384, consisting of cash collateral of $79,088,172 and U.S. Government and Agency securities valued at $111,657,212. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. At January 31, 2016, net unrealized appreciation on investments was $664,009,061 of which $908,388,817 related to appreciated investment securities and $244,379,756 related to depreciated investment securities. At January 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Real Estate 10.2 Capital Goods 10.1 Software & Services 9.2 Health Care Equipment & Services 7.6 Materials 6.4 Banks 6.0 Insurance 5.7 Utilities 5.6 Technology Hardware & Equipment 5.1 Consumer Durables & Apparel 4.2 Short-Term/Money Market Investments 4.1 Retailing 4.0 Diversified Financials 3.6 Consumer Services 3.0 Energy 2.8 Food, Beverage & Tobacco 2.6 Commercial & Professional Services 2.5 Pharmaceuticals, Biotech & Life Sciences 2.2 Semiconductors & Semiconductor Equipment 2.2 Transportation 2.1 Media 1.5 Automobiles & Components .6 Food & Staples Retailing .6 Household & Personal Products .6 Telecommunication Services .2 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2016 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2016 ($) Financial Futures Long E-mini Standard & Poor's Midcap 304 39,969,920 March 2016 ) The following is a summary of the inputs used as of January 31, 2016 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks† 2,775,890,914 - - Equity Securities - Foreign Common Stocks† 3,807,098 - - Mutual Funds 111,938,318 - - U.S. Treasury - 2,289,221 - Liabilities ($) Other Financial Instruments: Financial Futures†† (1,179,540 ) - - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus MidCap Index Fund, Inc. By: /s/ Bradley J.
